 READS. MANUFACTURING COMPANY, INC.87employees who joined earlier.This announcement was a correctstatement of the then effective bylaws of the Petitioner.The RegionalDirector found nothing improper in this conduct.We agree withhis conclusion 5We also note that the Employer did not specificallyexcept to this portion of the Regional Director's report.For the foregoing reasons, and in accordance with the RegionalDirector's recommendations, we hereby overrule the objections to theresults of the election.As the tally of ballots shows that the Petitionerreceived a majority of the valid votes cast in the election, we shallcertify it as the exclusive bargaining representative of the employeesin the appropriate unit.Certification of RepresentativeIT IS HEREBY CERTIFIED that Local No. 328, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, A. F. of L., has been designated and selected by a majority of theemployees of J. J. Newberry Company, Iron River, Michigan, in theappropriate unit, described in the stipulation for certification uponconsent election herein, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining, withrespect to rates of pay, wages, hours of employment and other condi-tions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.5 Ferro Stamping and Manufacturing Co.,93 NLRB 1459READEMANUFACTURING COMPANY,INC.andLOCAL 56,AMALGAMATEDMEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA,AFL,PETITIONER.Case No. 4-RC-14,59.July 9, 1952Decision and DirectionPursuant to a stipulation for certification upon consent electionby the Employer and the Petitioner, an election by secret ballot wasconducted on March 21, 1952, under the direction of the RegionalDirector for the Fourth Region.At the close of the election, theparties were furnished a tally of ballots which showed that of the19 votes cast, 8 were for and 6 against the Petitioner, and 5 werechallenged.. As the challenged ballots were sufficient in number100 NLRB No. 4. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDto affect the results of the election, the Regional Director conductedan investigation and, thereafter, on April 28, 1952, issued andserved upon the parties his report on challenged ballots. In thisreport, the Regional Director recommended that the challenges tothe ballots cast by Nils Erikson and Percy Jackson be overruled, andthat the challenges to the ballots cast by Joseph Molina, WilliamThoennes, and Clifford Reid be sustained.The Employer thereafterfiled exceptions to the Regional Director's determination with re-spect to the ballots cast by Erikson and Reid.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged- in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act. .4.In accordance with the stipulation of the parties, we find thatall production and maintenance employees at the Employer's plantin Lakehurst, New Jersey, excluding office and clerical employees,guards, watchmen, and all supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The challenged ballots :With respect to Erikson's ballot, the Regional Director's investiga-tion discloses that on February 18, 1952, and for some period of timeprior thereto, including the payroll period ending February 7, 1952,which the parties agreed should be used to determine the eligibilityof employees to vote in the election, Erikson was actively engagedas an employee of the Employer.On about February 18, after theNew Jersey Department of Labor and Industry had notified theEmployer that it would have to terminate Erikson's employmentbecause Erikson was not 18 years old, the legal age for employmentprovided by State law, Erikson was laid off.On March 4, 1952, thedate of his eighteenth birthday, Erikson was rehired.,The Regional Director's recommendation that the challenge toErikson's ballot be overruled rests on the finding that Erikson was ina temporary layoff status between February 18 and March 4. TheEmployer excepts to this finding. In addition, it argues that Erikson1As noted above, the electionin this case took place on March 21, 1952. READERMANUFACTURING COMPANY, INC.89was not entitled to vote because he was not a "legal" employee onthe eligibility date, in that he was not 18 years old on the eligibilitydate and New Jersey -law bars the employment of anybody under18 years of age in his kind of work.2We agree with the Regional Director that Erikson was entitledto vote in the election.Unlike the Regional Director, however, wefind it unnecessary to decide the precise status of Erikson duringthe period from February 18 to March 4. For, as the Board hasfrequently said, the essential element in determining an, employee'seligibility to vote is his status on the eligibility payroll date and onthe date of the election.-3And here, it appears that Erikson wasworking for the Employer on each of these critical dates.On thebasis of the foregoing, therefore, we are satisfied that Erikson wasentitled to vote in the election.It is, of course, immaterial in thisconnection that Erikson's employment by the Employer beforeFebruary 18 may have been proscribed by New Jersey law .4 Ac-cordingly, we adopt the Regional Director's recommendation thatErikson's ballot be opened and counted.As to the ballot cast by Reid, the Regional Director's report states,without challenge by the Employer, that Reid is engaged in produc-tion, maintenance, shipping, and driving work.He assigns work toemployees and responsibly directs them in this work.He is knownto these employees as the superintendent, a title appearing after hisname on written, instructions issued to them by him.On Fridayafternoons, and on Saturdays when the plant is in operation, as it hasbeen during the majority of the Saturdays during the past year, Reidsubstitutes for, and apparently exercises the supervisory authority of,the plant manager, who is absent from the plant on these occasions.It is clear from the foregoing, and we find, contrary to the Employer,that Reid is a supervisor within the meaning of the Act.As such,he was ineligible to vote in the election.We therefore adopt theRegional Director's recommendation that Reid's ballot not be openedor counted.As no exceptions were filed to the Regional Director's other findingsand recommendations, we hereby adopt them.Accordingly, we findthat Percy Jackson was entitled to vote in the election, and adopt theRegional Director's recommendation that his ballot be opened andcounted.We further find that Joseph Molina and William Thoenneswere ineligible to vote in the election, and adopt the Regional Direc-tor's recommendation that their ballots not be opened or counted.2Accordingto the -Employer,Erikson falsified his age at the time of his original hiring.8HillHeath,Inc.,89NLRB 1555;Reidbord Bros.Co., 99 NLRB 127.4Deep Rock Inc.,83 NLRB 894. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDDirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Reade Manufacturing Com-pany, Inc., Lakehurst, New Jersey, it is hereby directed that the Re-gional Director for the Fourth Region shall, pursuant to the Rulesand Regulations of the Board, within ten (10) days from the date ofthis Direction, open and count the challenged ballots of Nils Eriksonand Percy Jackson, and thereafter prepare and cause to be servedupon the parties a revised tally of ballots, including therein the, countof these challenged ballots.SOCONY-VACUUM OIL COMPANY, INCORPORATED 1andPEGASUS CLERICALASSOCIATION, PETITIONER.Case No. 1-RC-2621. July 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire. record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer .33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.The Intervenor contends that a contract between it and the Em-ployer is a bar to this proceeding.This contract was executed onJanuary 12, 1950, for a term of 1 year, and from year to year there-after, in the absence of 60 days' notice to terminate, modify, amend, orsupplement.In the absence of such notice, the contract was auto-matically renewed in January 1951.On November 7 and 10, 1951,the Intervenor notified the Employer of its desire to modify, amend,IThe caption is amended to reflect the correct name of the Employer.2The hearing officer referred to the Board the Intervenor'smotion to dismiss the, peti-tion herein.For the reasons set forth hereinafter,thismotion is hereby denied.8New England Petroleum Labor Organization,herein called the Intervenor,was per-mitted to intervene on the basis of a claimed contractual interest.100 NLRB No. 22.